 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      PETER SLACK,                                          Case No. 2:18-cv-0899-GMN-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      UNITED AIRLINES, INC.,
 9
                             Defendant.
10

11
            This matter is before the Court on Defendant’s Motion to Extend the Dispositive Motions
12
     Deadline (ECF No. 46), filed on November 26, 2019. The Court also considered pro se
13
     Plaintiff’s Response (ECF No. 47), filed on December 5, 2019, and Defendant’s Reply (ECF No.
14
     48), filed on December 11, 2019.
15
            Defendant seeks an order extending the dispositive motions deadline, currently set for
16
     January 14, 2020, until 45 days after the Court rules on Defendant’s pending Motion to Dismiss
17
     (ECF No. 30). In doing so, Defendant argues that Fed.R.Civ.P. 1’s purpose to secure the “just,
18
     speedy and inexpensive determination of every action” would be furthered by first receiving an
19
     order from the Court regarding its request to dismiss two of Plaintiff’s claims. (ECF No. 46, 2).
20
     Plaintiff responds that Defendant should proceed on the current dispositive motions deadline as it
21
     will not suffer any hardship if the deadline is not extended given that Defendant has had sufficient
22
     time to conduct discovery. (ECF No. 47, 1). Defendant replies that it met the good cause
23
     standard and Plaintiff failed to articulate any reason to deny the request.
24
            The Court finds that the goals of Rule 1 would be furthered by granting an extension to
25
     the dispositive motions deadline. In order to avoid receiving yet another request to dismiss the
26
     same claims, albeit under the differing summary judgment standard, the Court finds that the most
27
     efficient use of resources is to extend the dispositive motions deadline until after the Court
28
 1   decides the pending Motion to Dismiss (ECF No. 30). Plaintiff did not articulate any prejudice he

 2   would suffer in granting this extension and the Court finds none under these circumstances.

 3   However, Defendant failed to provide any justification for an extension of 45 days and the Court

 4   finds that 30 days is more than sufficient. Accordingly,

 5          IT IS THEREFORE ORDERED that Defendant’s Motion to Extend the Dispositive

 6   Motions Deadline (ECF No. 46) is granted in part and denied in part.

 7          IT IS FURTHER ORDERED that the dispositive motions deadline shall be extended from

 8   January 14, 2020, until 30 days after the Court rules on Defendant’s pending Motion to Dismiss

 9   (ECF No. 30)

10

11          DATED: December 12, 2019

12
                                                         DANIEL J. ALBREGTS
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
